DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed on 12/7/2021 to claims 1-8 are acknowledged by the examiner.
Applicant’s amendments have overcome the previous claim objections, the 112b rejections, and the 101 rejections to the claims and have thus been withdrawn.
Claims 1-8 are pending.
Claims 1-8 are examined.

Response to Arguments
Applicant argues that Seifert does not disclose many of the features/elements of the device described in claim 1 are acknowledged but are not persuasive. Examiner provided an annotated Figure pointing out every feature as claimed. Examiner notes that the limitations of claim 1 are broad and are thus being interpreted under broadest reasonable interpretation. Examiner understands the applicant is trying to describe the structure of the invention based on the applicants figures but the claimed limitations are currently broader than the disclosed invention and need to be further narrowed in order to overcome the current rejection. Examiner suggests that more structure be given to the elements of the device to better describe the applicant’s invention as depicted in the figures.  

Applicant’s arguments in regards to teaching reference Saudek not disclosing the claimed “thermally shrinking the thermoplastic sheath around the downfolding device” is acknowledged by the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Applicant’s arguments that Diaz does not disclose “the prescribed place in the transparent pouch is by a glue disposed between the base of the downfolding device and the back of the transparent pouch” is acknowledged by the examiner but is not persuasive. Examiner notes that Diaz was not used to disclose the prescribed place, Free was. The prescribed place was disclosed as being the area inside of the transparent pouch/ packaging material that holds the device and that Diaz discloses an analogous pouch (61, see Fig 1; Col7, lines 57-61; Diaz) and downward folding device (60, Figs 1 and 4-10; Diaz). The invention of has the necessary structure to enable the intended function of holding the device in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Applicants arguments in regards to Seifert teaching only axial motion and not disclosing “lifting the graduated tube angularly above the open channel” is acknowledged by the examiner but is not persuasive. Examiner notes in the previous rejection that graduated tube 5 is lifted 180 degrees outwardly and above relative to the open channel of the downfolding device 1 as seen in Fig 5.3 of Seifert. Examiner understand what the applicant is wanting to claim in regards to the angular lifting as depicted in applicant’s figure 10F; however, the current limitation is broad and examiner is interpreting the limitation under broadest reasonable interpretation. Examiner suggests that the limitation be further narrowed in order to overcome the current rejection as 180 degrees is an angle and is thus able to read on the current limitation as stated in the previous rejection. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant’s arguments in regards to Siefert not disclosing any exit opening which would be increasing by the base flexing is acknowledged by the examiner but is not persuasive. Examiner notes 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652) in view of Saudek (US 3,797,493).

Regarding claim 1, Seifert discloses an instrument to prepare an intra-uterine device for insertion in uterus of a woman ([0001],[0004], see Figs 1-5.6), the instrument comprising a downfolding device (1, see Figs 1-5.6), a graduated tube (5, see Figs 1-5.6), a push rod (6, see Figs 1-5.6), a stopper ([0017]), and an IUD (4, see Figs 5.1-5.6), encased in a pouch ([0003]; the examiner is interpreting the term “pouch” to be defined as a packet as referred to by the Merriam-Webster’s dictionary definition), characterized in that
the downfolding device (1, see Figs 1-5.6) has
a fence and an open channel, spaced by a platform, on a base (see annotated Fig 5.6 below),
an external side of the fence (the outer surface of the fence, see annotated Fig 5.6) having a depression on either side (see annotated Fig 5.6; the examiner is interpreting the term “depression” to be defined as “a place or part that is lower than the surrounding area: a depressed place or part: hollow” as referred to by the Merriam-Webster’s dictionary definition),
an internal side of the fence (the inner surface of the fence, see annotated Fig 5.6) having a converging opening, turning into a narrow zone (see annotated Fig 5.6) and ending into a well having a depth (the well as seen in annotated Fig 5.6 has a depth), the narrow zone having a projecting ridge on either side, leaving a clear passage (see annotated Fig 5.6; the examiner is interpreting the term “ridge” to be defined as “an elevated body part or structure” as referred to by the Merriam-Webster’s dictionary definition),
the well having an orienting step on either side (see annotated Fig 5.6), the well closed from a far end (see annotated Fig 5.6; the well is closed at the far end of the downfolding device),
a proximal end of the converging opening having, on either side, an inclined wall (see annotated Fig 5.6) with a local relief (2, see Figs 1-5.6 and annotated Fig 5.6) merging with the internal side of the fence (the inclined wall with local relief are part of the internal side of the fence and are thus merged, see Figs 1-5.6 and annotated Fig 5.6),
a diametric dimension of well (the diameter of the well, annotated Figs 5.6 and 3), above the orienting step commensurate with an envelope dimension of the IUD (the dimension of the IUD when folded, see Figs 5.1-5.6) when downfolded (the well is above relative to the orienting step and capable of with accommodating the dimension of the IUD when folded, see Figs 5.1-5.6 and annotated Fig 5.6),

a root thickness of the base in-between the open channel is such that the exit opening increases by the base flexing and or when a lower surface of the base is devoid of a firm support underneath (the material of the downfolding device, which includes the base, is capable of being made of plastic and is thus capable of flexing to accommodate an IUD when inserted in the device as well as after the IUD is removed from the device, see annotated Fig 5.6 and Figs 1-5.6),
an upper enveloping surface all over the downfolding device a smoothened surface devoid of sharp projection (the surface of the downfolding device is circular and thus smooth and devoid of sharp projection, see Figs 5.1-5.6 and annotated Fig 5.6),
a width of the clear passage comparable to a height of a triangle formed at a far end of the graduated tube (see Figs 5.1-5.6 and annotated Fig 5.6), and
a depth of the well such that as the IUD is pushed into the downloading device, a fundal end of the IUD gets stopped by the end of the well (see Fig 5.1), and an arms of the IUD become substantially in the same orientation as the stem of IUD while the orienting step causes the arms to fold above the orienting step (see Figs 5.2-5.4);
the graduated tube (5, see Fig 5.1) has an internal diameter of a far-end opening of the graduated tube sufficient to capture the stem and both arms of the IUD in a triangular formation (see Figs 5.4 and 5.6; the captured stem and both arms of the IUD are seen in a triangular formation); and


    PNG
    media_image1.png
    748
    1401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    551
    602
    media_image2.png
    Greyscale

Seifert does not explicitly disclose wherein the pouch is transparent or the external side of the fence having a concave, that is adapted to be complementary to a convex shape of human thumb and human fingers, or that the transparent pouch has a sheath of a prescribed flexibility, and a back, or that the downfolding device is firmly disposed in a prescribed place in the transparent pouch.
Free teaches of an analogous device (Figs 1-11) having an analogous pouch (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62), an analogous downfolding device (14, see Figs 10-11; Col 5, lines 6-10), and an analogous fence (the perimeter of 14, see Figs 10-11) having an analogous external side fence (the outer perimeter of 14, see Figs 10-11), wherein the pouch is transparent (see abstract) and has a sheath of a prescribed flexibility (the pouch 2 forms a flexible sheath via front and back sections 6 and 8, with a prescribed flexibility for purposes of proper sterile manipulation of the device prior to being inserted, see Figs 1-11; Col 1, lines 8-11 and lines 56-68), and a back (6 of 2, see Figs 1-11, abstract and Col 3, lines 59-62), and that the downfolding device is firmly 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the physical properties of the pouch and the shape of the exterior side of the fence disclosed by Seifert to be transparent and shaped to accommodate the shape of a user’s finger and thumb respectfully as taught by Free in order to enable the user to better see the device while being prepared while maintaining proper sterile manipulation of the device prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and lines 56-68 and abstract) and in order to maintain proper handling of the device via the users fingers and thumb in a sterile environment prior to being inserted (see Figs 1-11; Col 1, lines 8-11 and 64-68, abstract).
The modified Seifert discloses the invention above.
As combined, Free does not explicitly disclose the material of the sheath of a prescribed flexibility being a thermoplastic sheath of a prescribed flexibility. 
Saudek teaches of an analogous packaging (Figs 1-6, abstract) where the material of the packaging being a thermoplastic (the material of the packaging is a plastic capable of being heat sealed and is thus considered as being a thermoplastic, Col 3, lines 24-41; Examiner further notes that the materials of the package may be polyvinyl chloride, a well-known thermoplastic in the art of plastics, Col 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the sheath disclosed by the modified Seifert to be a thermoplastic as taught by Saudek in order to maintain a sterile environment for its content, thus enhancing the overall protection of the device prior to use (Col 1, lines 5-12 and Col 3, lines 31-41).

Regarding claim 2, the modified Seifert discloses the instrument to prepare the intra-uterine device for insertion as claimed in claim 1.
As combined Saudek further discloses wherein the prescribed place in the transparent pouch is by thermally shrinking the thermoplastic sheath around the downfolding device (the material of the transparent pouch is capable of thermally forming to envelope the contents within the pouch for purposes of sealing the device from contamination, Col 3, lines 24-54 and abstract; Saudek).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652) in view of Saudek (US 3,797,493), in view of Diaz (US 5,370,129).

Regarding claim 3, the modified Seifert discloses the instrument to prepare the intra-uterine device for insertion as claimed in claim 1.
As combined, the modified Seifert does not explicitly disclose wherein the prescribed place in the transparent pouch is by a glue disposed between the base of the downfolding device and the back of the transparent pouch.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the back surface or surface of the transparent pouch that abuts the downfolding device as disclosed by the modified Seifert to have an adhesive coating applied to either said surfaces in order to secure the two parts together (). Examiner further contends that it would have been obvious to one of ordinary skill in the art to have modified the back surface of the downfolding device or the side of the transparent pouch that abuts the downfolding device to be attached together via an adhesive coating in order to enhance securement of the down folding device inside the sterile packaging while also preventing the downfolding device from moving in the packaging thereby helping the user to more easily grip the downfolding device.

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Seifert (DE 2506890 B1), in view of Free (US 4,549,652).

Regarding claim 4, Seifert discloses a method to prepare an instrument with an intra-uterine device for insertion in uterus of a woman ([0001]), the instrument comprising of a downfolding device (1, see Figs 1-5.6), a graduated tube (5, see Fig 5), a push rod (6, see Fig 5), a stopper ([0017]), and an IUD (4, see Figs 5.1-5.6), encased in a pouch ([0003]); the method comprising the steps of:
Pushing in the graduated tube in the downfolding device (see Fig 5.1),
Pushing in the IUD (4) by the graduated tube (5) (see Figs 5.1-5.2 and [0016]-[0018]),
,
Withdrawing the graduated tube backwards till the graduated tube is just free from an open channel of the downfolding device (see Fig 5.3; [0019]),
Lifting the graduated tube (5) angularly above the open channel (open channel of the downfolding device 1, see Figs 1-5.6; graduated tube 5 is lifted 180 degrees outwardly and above relative to the open channel of the downfolding device 1 and is thus being considered as being positioned angularly above) (see Fig 5.3),
Pushing in again the graduated tube towards the IUD capturing an ends of the arm of IUD such that the ends of the arms of the IUD enter the far-end opening of graduated tube (see Fig 5.4; [0020]),
Further pushing in the graduated tube till a fundal end of the IUD gets stopped by an end of a well of the downfolding device (see Fig 5.4; [0020]),
Turning axially the graduated tube by 85 to 95 degrees on either side (see Fig 5.5; [0021]),
Taking out the graduated tube completely out of the downfolding device and the pouch along with the IUD (see Fig 5.6; [0022]).
Seifert is does not explicitly disclose wherein the pouch is transparent and Seifert does not explicitly disclose the steps of separating partially a transparent cover of the transparent pouch from the back of the transparent pouch, only to be able to access and hold a near-end opening of graduated tube, and holding firmly the downfolding device by one hand from outside the transparent cover.
Free teaches of an analogous device (Figs 1-11), having an analogous downfolding device (14, see Figs 10-11; Col 5, lines 6-10), an analogous graduated tube (10, see Figs 1-11), and an analogous pouch (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62) and cover (the components that make up 2, see Figs 1-11; abstract and Col 3, lines 59-62) wherein the pouch and cover are transparent (see abstract) for purposes of allowing the user to better see the device being prepared 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the physical properties of the pouch and cover as well as the steps of preparing the device for use as disclosed by Seifert to be transparent as well as the initial steps of preparing and handling the device as taught by Free in order allow the user to better see the device while being prepared when preforming the method of preparing the device for insertion while also maintaining proper aseptic technique thus improving overall handleability, efficiency, and accuracy of preparing the device (see Figs 1-5 and abstract).

Regarding claim 5, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Seifert further discloses wherein the capturing an ends of the arm of IUD is in a downward triangular formation (see Figs 5.1-5.6; the arms of IUD 4 when folded in the downfolding device 1 form a downward triangular formation).

Regarding claim 6, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Seifert further discloses wherein the lifting of the graduated tube angularly above the open channel (see Fig 5.3, [0019]; graduated tube 5 is lifted 180 degrees relative to the open channel being above relative to the open channel), without withdrawing the graduated tube backwards till the graduated tube is just free from the open channel (the users is in full control of the manipulation of the graduated tube 5 relative to the downfolding 1 device and is thus capable of withdrawing graduated tube 5 such that it is just free from the open channel; Figs 5.1-5.6 [0016]-[0022]), is enabled by an exit opening of the downfolding device increasing by a base of the downfolding device flexing when a lower surface of the base is devoid of a firm support underneath (the base of downfolding device is made of plastic and is capable of flexing to accommodate the manipulation of the IUD 4 and graduated tube 5 during preparation and removal of the device, see Figs 1-5.6, annotated Fig 5.6 and [0009]).

Regarding claim 7, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 4.
As combined, Free further discloses wherein the holding firmly the downfolding device is by firmly holding the transparent pouch (see Figs 4-5, abstract and Col 2, lines 64-68 to Col 3, lines 1-2; Free).

Regarding claim 8, the modified Seifert discloses the method to prepare the instrument with the intra-uterine device as claimed in claim 7.
As combined, Free further discloses wherein the transparent pouch is firmly disposed on a surface (the transparent pouch is capable of being gripped firmly and envelopes the outer surface of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4,249,525 and US 2018/0207023 A1 are considered pertinent because it relates to the applicant’s invention. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANT TYLER BENNETT whose telephone number is (571)272-3461. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANT T BENNETT/               Examiner, Art Unit 3786                                                                                                                                                                                         
/KERI J NELSON/               Primary Examiner, Art Unit 3786